DETAILED ACTION
	This office action is in response to the communication filed on June 29, 2021. Claims 1-5, 7-16, 18-26, and 29-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on June 29, 2021 with respect to the claim objection of claim 23 and the 112 rejection of claims 1-30 have been fully considered and are persuasive. The claim objection of claim 23 and the 112 rejection of claim 1-30 have been withdrawn.

	Applicant's arguments filed on June 29, 2021 with respect to the 103 rejection of claims 1-5, 7-16, 18-26, and 29-30 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Hyttinen, Gross, and Wang do not teach or even suggest the features "displaying, in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event". 

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Hyttinen in Paragraphs 2 and 27 discloses user of a calendar application interface can add, remove, delete, and arrange events of his calendar.

Hyttinen in Paragraphs 19, 20, and 25 discloses automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted.

Hyttinen in Paragraphs 18-20, 25, and 26 discloses in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user.

Therefore, Hyttinen discloses “displaying, in the calendar user interface at least a portion of a first event from the events”.

Hyttinen discloses displaying in a calendar user interface events, however, does not explicitly disclose:

displaying, at a current time, extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event.

Wang in Paragraphs 4 and 5 discloses an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user.

Wang in Paragraph 78 discloses discovering events including extracting various information from event-source data, which is extracted events 

Wang in Paragraphs 34 and 39 discloses listing to the user dates including today’s date and events corresponding to each of the indicated dates, which is displaying an extracted event from the extracted events.

Wang in Paragraph 45 discloses listing recommended events based on similarities between events, such as similar date, time, interest etc.

Wang in Paragraphs 47, 49, and 88 discloses recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is displaying, at a current time, an extracted event from the extracted events if the associated time of the extracted event is within a predetermined period of time of the current time.

Wang in Paragraph 97 discloses evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.

Wang in Paragraphs 48, 81, and 87 discloses calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location of the event, the threshold time range of event dynamically adjusted based on a current change of location and time for the user, which is a current time is before the associated time of the extracted event.

Therefore, Wang discloses displaying at a current time an extracted event from events extracted for recommendation, if the time associated with the extracted event is within a threshold time range of the current time, where the current time is before the time of the recommended event, which is “displaying, at a current time, extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event”.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Hyttinen and Wang, to have combined Hyttinen and Wang. The motivation to combine Hyttinen and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors.

Therefore, the cited prior art alone and/or in combination discloses "displaying, in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event".

For the above reasons, Examiner states that rejection of the current Office action is proper.


Claim Objections
Claims 29 and 30 are objected to because of the following informalities:
Claims 29 and 30 are objected to because they depend on cancelled claims 27 and 28 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyttinen (US Pub 2005/0177404) in view of Gross (US Pub 2015/0347985) and in further view of Wang (US Pub 2015/0019642).

With respect to claim 1, Hyttinen discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method (Hyttinen: Paragraphs 30, 33, and 34; Figure 4) comprising:
displaying a user interface of a calendar application, the user interface including an add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
receiving a selection of the add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
searching, in response to the selection and without additional user input a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time, but the Gross reference discloses the features, as discussed below);
displaying, in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Hyttinen: Paragraphs 2, 6,  and 27 – user accepts, confirms, or rejects suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose displaying a first extracted event if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event, but the Wang reference discloses the features, as discussed below).
Hyttinen discloses automatically searching for events in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
searching a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time; 
The Gross reference discloses searching a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically suggest calendar events for users based on their messages, analyze a user’s messages for event information and automatically generate or update suggested calendar events based on this information, suggested calendar events are searchable, user can chose to add or ignore the suggested calendar events, event information includes information associated with a calendar entry in a calendar database, such as time, date, location, etc., using data detectors to identify references to event information in a message such as email containing natural language content describing an event, identifying event information such as time from instant message conversation such as text message, updating suggested event with an updated time information in calendar database; Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database; here Gross does not explicitly disclose extracted events, but the Wang reference discloses the feature, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Gross, to have combined Hyttinen and Gross. The motivation to combine Hyttinen and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).
Gross discloses analyzing and identifying events from sources such as user text messages or e-mails having natural language description and storing them in a database for events, however, Hyttinen and Gross do not explicitly disclose:
data representing extracted events that have been extracted;
displaying at a current time extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event.
The Wang reference discloses data representing extracted events that have been extracted and displaying at a current time extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraph 78 - discovering events including extracting information from event-source data, which is extracted events; Paragraphs 34 and 39 - listing to the user dates including today’s date and events corresponding to each of the indicated dates, which is displaying an extracted event from the extracted events; Paragraph 45 - listing recommended events based on similarities between events, such as similar date, time, interest etc.; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is displaying, at a current time, an extracted event from the extracted events if the associated time of the extracted event is within a predetermined period of time of the current time; Paragraph 97 - evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.; Paragraphs 48, 81, and 87 - calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location of the event, the threshold time range of event dynamically adjusted based on a current change of location and time for the user, which is a current time is before the associated time of the extracted event).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Gross, and Wang, to have combined Hyttinen, Gross, and Wang. The motivation to combine Hyttinen, Gross, and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors (Wang: Paragraph 4).

With respect to claim 2, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 1, wherein displaying at least a portion of the first extracted event in the calendar user interface is performed while zero characters are received in a search input field in the calendar user interface (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; Gross: Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).

With respect to claim 3, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 2, wherein the predetermined period of time is less than either 24 hours or 2 hours (Wang: Paragraphs 4, 34, 39, 45, and 47 – using currently selected date listing and/or recommending events with time and location to the user within that date, reminding a user about an event triggered by a current time, date, and/or location being within a threshold range of a time, date, and/or location of the event; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 88-90 – recommending events to a user in a screen on a calendar application, user may accept, decline, or mark an event as tentative, adding event to calendar if accepted, remove event from recommendation if declined; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 4, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 2, wherein the search input field is configured to receive one or more characters and to cause a search to be performed in the database using the received one or more characters as a search query, and the search of the database returns matches as auto completions of the search query that contained the received one or more characters (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; Gross: Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).

With respect to claim 5, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 4, wherein the natural language description is part of a text message or email (Gross: Paragraphs 39, 189-190 and 199 – analyze user’s email messages containing natural language content for event information and automatically generate or update suggested calendar events for the user based on this information).

With respect to claim 7, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 5, wherein the method further comprises:
determining an expiration date for the first extracted event based on data extracted from the natural language description (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 8, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 7, wherein the database includes a data structure in which the first extracted event along with other extracted events are ordered by time from most recent to least recent (Wang: Paragraphs 4, 34, 39, 45, and 47 – event recommendation system assisting a user in discovering events that the user may be interested in attending based one or more factors, recommending events by considering user’s current location, available time slots, interests etc., using currently selected date listing and/or recommending events with time and location to the user within that date, reminding a user about an event triggered by a current time, date, and/or location being within a threshold range of a time, date, and/or location of the event; Paragraph 53 – recommended events showing time, location, description, etc.; Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 88-90 – recommending events to a user in a screen on a calendar application, user may accept, decline, or mark an event as tentative, adding event to calendar if accepted, remove event from recommendation if declined; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 9, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 2, wherein the method further comprises:
receiving a selection of the displayed first extracted event in the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
displaying, in response to the selection of the displayed first extracted event, a calendar event creation panel that is prepopulated with data from the first extracted event to allow editing and entry into a calendar maintained by the calendar application (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 10, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 2, wherein the method further comprises:
receiving an input on a date on the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
searching, in response to the input, the database for any extracted events on the date, the searching performed while zero characters have been received in the search input field (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
displaying extracted events on that date as zero keyword auto-suggestions (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 11, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 1, wherein the method further comprises:
extracting, from a later natural language description, text that indicates the first extracted event has been canceled (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
removing the extracted event from the database (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 12, Hyttinen discloses a method comprising:
displaying a user interface of a calendar application, the user interface including an add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
receiving a selection of the add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
searching, in response to the selection and without additional user input a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time, but the Gross reference discloses the features, as discussed below);
displaying, in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Hyttinen: Paragraphs 2, 6,  and 27 – user accepts, confirms, or rejects suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose displaying a first extracted event if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event, but the Wang reference discloses the features, as discussed below).
Hyttinen discloses automatically searching for events in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
searching a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time; 
The Gross reference discloses searching a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically suggest calendar events for users based on their messages, analyze a user’s messages for event information and automatically generate or update suggested calendar events based on this information, suggested calendar events are searchable, user can chose to add or ignore the suggested calendar events, event information includes information associated with a calendar entry in a calendar database, such as time, date, location, etc., using data detectors to identify references to event information in a message such as email containing natural language content describing an event, identifying event information such as time from instant message conversation such as text message, updating suggested event with an updated time information in calendar database; Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database; here Gross does not explicitly disclose extracted events, but the Wang reference discloses the feature, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Gross, to have combined Hyttinen and Gross. The motivation to combine Hyttinen and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).
Gross discloses analyzing and identifying events from sources such as user text messages or e-mails having natural language description and storing them in a database for events, however, Hyttinen and Gross do not explicitly disclose:
data representing extracted events that have been extracted;
displaying at a current time extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event.
The Wang reference discloses data representing extracted events that have been extracted and displaying at a current time extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraph 78 - discovering events including extracting information from event-source data, which is extracted events; Paragraphs 34 and 39 - listing to the user dates including today’s date and events corresponding to each of the indicated dates, which is displaying an extracted event from the extracted events; Paragraph 45 - listing recommended events based on similarities between events, such as similar date, time, interest etc.; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is displaying, at a current time, an extracted event from the extracted events if the associated time of the extracted event is within a predetermined period of time of the current time; Paragraph 97 - evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.; Paragraphs 48, 81, and 87 - calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location of the event, the threshold time range of event dynamically adjusted based on a current change of location and time for the user, which is a current time is before the associated time of the extracted event).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Gross, and Wang, to have combined Hyttinen, Gross, and Wang. The motivation to combine Hyttinen, Gross, and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors (Wang: Paragraph 4).

With respect to claim 13, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 12, wherein displaying at least a portion of the first extracted event in the calendar user interface is performed while zero characters are received in a search input field in the calendar user interface (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; Gross: Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).

With respect to claim 14, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 13, wherein the predetermined period of time is less than either 24 hours or 2 hours (Wang: Paragraphs 4, 34, 39, 45, and 47 – using currently selected date listing and/or recommending events with time and location to the user within that date, reminding a user about an event triggered by a current time, date, and/or location being within a threshold range of a time, date, and/or location of the event; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 88-90 – recommending events to a user in a screen on a calendar application, user may accept, decline, or mark an event as tentative, adding event to calendar if accepted, remove event from recommendation if declined; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 15, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 13, wherein the search input field is configured to receive one or more characters and to cause a search to be performed in the database using the received one or more characters as a search query, and the search of the database returns matches as auto completions of the search query that contained the received one or more characters (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; Gross: Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).

With respect to claim 16, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 15, wherein the natural language description is part of a text message or email (Gross: Paragraphs 39, 189-190 and 199 – analyze user’s email messages containing natural language content for event information and automatically generate or update suggested calendar events for the user based on this information).

With respect to claim 18, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 16, wherein the method further comprises:
determining an expiration date for the first extracted event based on data extracted from the natural language description (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 19, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 18, wherein the database includes a data structure in which the first extracted event along with other extracted events are ordered by time from most recent to least recent (Wang: Paragraphs 4, 34, 39, 45, and 47 – event recommendation system assisting a user in discovering events that the user may be interested in attending based one or more factors, recommending events by considering user’s current location, available time slots, interests etc., using currently selected date listing and/or recommending events with time and location to the user within that date, reminding a user about an event triggered by a current time, date, and/or location being within a threshold range of a time, date, and/or location of the event; Paragraph 53 – recommended events showing time, location, description, etc.; Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 88-90 – recommending events to a user in a screen on a calendar application, user may accept, decline, or mark an event as tentative, adding event to calendar if accepted, remove event from recommendation if declined; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 20, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 13, wherein the method further comprises:
receiving a selection of the displayed first extracted event in the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
displaying, in response to the selection of the displayed first extracted event, a calendar event creation panel that is prepopulated with data from the first extracted event to allow editing and entry into a calendar maintained by the calendar application (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 21, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 13, wherein the method further comprises:
receiving an input on a date on the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
searching, in response to the input, the database for any extracted events on the date, the searching performed while zero characters have been received in the search input field (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date); 
displaying extracted events on that date as zero keyword auto-suggestions (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 22, Hyttinen in view of Gross and in further view of Wang discloses the method as in claim 12, wherein the method further comprises:
extracting, from a later natural language description, text that indicates the first extracted event has been canceled (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
removing the extracted event from the database (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 23, Hyttinen discloses a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method (Hyttinen: Paragraphs 30, 33, and 34; Figure 4) comprising:
displaying a user interface of a calendar application, the user interface including a set of one or more dates in calendar format (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
receiving a selection of one of the one or more dates in the calendar format (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
searching, in response to the selection and without additional user input, a database for data representing extracted events that have been extracted from text having a natural language description, each extracted event having an associated time, and wherein searching is performed while zero characters have been received in a search input field user to receive and cause a search of the database (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose extracted events extracted from text having natural language description, each event having an associated time, but the Gross and Wang references disclose the features, as discussed below);
displaying, as a candidate event in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Hyttinen: Paragraphs 2, 6,  and 27 – user accepts, confirms, or rejects suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose displaying at a current time extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event, but the Wang reference discloses the features, as discussed below).
Hyttinen discloses automatically searching for events in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
searching a database for data representing events from text having a natural language description, each event having an associated time, and cause a search of the database; 
The Gross reference discloses searching a database for data representing events from text having a natural language description, each event having an associated time, and causing a search of the database (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically suggest calendar events for users based on their messages, analyze a user’s messages for event information and automatically generate or update suggested calendar events based on this information, suggested calendar events are searchable, user can chose to add or ignore the suggested calendar events, event information includes information associated with a calendar entry in a calendar database, such as time, date, location, etc., using data detectors to identify references to event information in a message such as email containing natural language content describing an event, identifying event information such as time from instant message conversation such as text message, updating suggested event with an updated time information in calendar database; Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Gross, to have combined Hyttinen and Gross. The motivation to combine Hyttinen and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).
Gross discloses analyzing and identifying events from sources such as user text messages or e-mails having natural language description and storing them in a database for events, however, Hyttinen and Gross do not explicitly disclose:
data representing extracted events that have been extracted;
displaying, as a candidate event in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event.
The Wang reference discloses data representing extracted events that have been extracted and displaying, as a candidate event in the calendar user interface at a current time, at least a portion of a first extracted event from the extracted events if the associated time of the first extracted event is within a predetermined period of time of the current time and the current time is before the associated time of the first extracted event (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraph 78 - discovering events including extracting information from event-source data, which is extracted events; Paragraphs 34 and 39 - listing to the user dates including today’s date and events corresponding to each of the indicated dates, which is displaying an extracted event from the extracted events; Paragraph 45 - listing recommended events based on similarities between events, such as similar date, time, interest etc.; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is displaying, at a current time, an extracted event from the extracted events if the associated time of the extracted event is within a predetermined period of time of the current time; Paragraph 97 - evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.; Paragraphs 48, 81, and 87 - calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location of the event, the threshold time range of event dynamically adjusted based on a current change of location and time for the user, which is a current time is before the associated time of the extracted event).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Gross, and Wang, to have combined Hyttinen, Gross, and Wang. The motivation to combine Hyttinen, Gross, and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors (Wang: Paragraph 4).

With respect to claim 24, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 23 wherein the calendar format is one of a year format, a month format, a week format, or a day format (Wang: Figure 2).

With respect to claim 25, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 24 wherein the method further comprises:
determining an expiration date for the first extracted event (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date); 
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 26, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 25 wherein the expiration date is based on data extracted from the natural language description (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 29, Hyttinen in view of Gross and in further view of Wang discloses the medium as in claim 27 wherein the method further comprises: Application No.: 15/897,0388 Attorney Docket No.: 4860P34960US1determining an expiration date for the first extracted event (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date); 
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 30, Hyttinen in view of Gross and in further view of Wang the method as in claim 28 wherein the method further comprises:
determining an expiration date for the first extracted event (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date); 
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        November 7, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164